Citation Nr: 0025149	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for benign prostatic hypertrophy.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

3.  Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from August 1958 to September 
1983.  These matters come to the Board of Veterans' Appeals 
(Board) from November and December 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In the November 1998 rating decision the RO denied 
entitlement to a compensable disability rating for bilateral 
hearing loss.  In the December 1998 rating decision the RO 
granted service connection for an enlarged prostate, rated as 
non-compensable, and denied entitlement to a compensable 
rating for hemorrhoids.  The veteran perfected an appeal of 
the rating assigned for an enlarged prostate and the denial 
of increased ratings for bilateral hearing loss and 
hemorrhoids.

In a March 1999 rating decision the RO changed the definition 
of the prostate disability to benign prostatic hypertrophy 
and increased the rating for the disorder from zero to 
10 percent.  The veteran has not withdrawn his appeal of the 
assigned rating, and the Board finds that that issue remains 
in contention.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (the veteran is presumed to be seeking the maximum 
benefit allowed by law, and a claim remains in controversy if 
the RO grants less than the maximum available benefit).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The benign prostatic hypertrophy is manifested by urinary 
frequency of every three hours during the day and nocturia 
times one, with no evidence of urinary leakage or obstructive 
symptomatology.

3.  The average puretone threshold in the right ear is 
64 decibels, with speech discrimination ability of 
76 percent, and the average puretone threshold in the left 
ear is 64 decibels, with speech discrimination ability of 
88 percent.  The puretone threshold is 55 decibels or higher 
at 1000, 2000, 3000, and 4000 Hertz in both ears.

4.  The revised rating schedule pertaining to the evaluation 
of bilateral hearing loss is more beneficial to the veteran.

5.  The internal hemorrhoids are not large or thrombotic, 
irreducible with excessive redundant tissue, or evidenced by 
frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for benign prostatic hypertrophy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.115a, 4.115b, Diagnostic Code 7527 (1999).

2.  The criteria for a 10 percent disability rating for 
bilateral hearing loss have been met for the period prior to 
June 10, 1999.  The criteria for a 20 percent rating are met 
effective June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII, Diagnostic 
Code 6101 (1998), 38 C.F.R. §§ 4.1, 4.85, Tables VIa and VII, 
4.86 (1999).  

3.  The criteria for a compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7336 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings and his appeal of the rating assigned for benign 
prostatic hypertrophy are well grounded within the meaning of 
the statutes and judicial construction and that VA has a 
duty, therefore, to assist him in the development of the 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); see also Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence consists of VA and service department treatment 
records and the reports of VA examinations in April and 
October 1998 and February 1999.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claims and appeal and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


I.  Benign Prostatic Hypertrophy

The veteran has a service history of an enlarged prostate 
gland without nodules.  

A May 1998 outpatient treatment record reveals that he was 
evaluated for increased urinary frequency that had occurred 
over several months.  He also reported having had urinary 
urgency and nocturia.  The physical examination revealed that 
the prostate was 35 grams and symmetrical, without nodules.  
The treating physician provided a diagnosis of irritative 
voiding symptoms with enlarged prostate, no evidence of 
infection, no hematuria.  

A VA genitourinary examination was performed in February 
1999, during which the veteran reported having been evaluated 
during service for episodes of urinary frequency and nocturia 
times one.  His current voiding intervals were approximately 
every three hours during the day.  He denied experiencing 
hesitancy, a decrease in stream, dysuria, or incontinence.  
He also denied having undergone any surgery or 
hospitalization for urinary tract disease.  He had not 
required any dilatations or catheterizations and was not 
taking medication for the problem.  The examination resulted 
in a diagnosis of benign prostatic hypertrophy with symptoms 
of partial obstruction.

According to Diagnostic Code 7527, injuries, infections, and 
hypertrophy of the prostate gland are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  The evaluation of voiding dysfunction is 
further divided into urine leakage, urinary frequency, or 
obstructed voiding, depending on what symptoms are prevalent.  
For urinary frequency, a 40 percent rating applies if the 
daytime voiding interval is less than one hour, or the 
veteran awakens to void five or more times per night.  The 
disorder is rated at 20 percent if manifested by a daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  A 10 percent rating is 
applicable if the daytime voiding interval is between two and 
three hours, or awakening to void two times per night.  
38 C.F.R. §§ 4.115a, 4.115b.

For obstructed voiding, the rating schedule indicates that a 
30 percent rating applies if the veteran has urinary 
retention requiring intermittent or continuous 
catheterization.  A 10 percent rating applies if there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  post void residuals greater 
than 150 cubic centimeters (cc), markedly diminished peak 
flow rates less than 10 cc per second by uroflowmetry, 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring dilatation every two to three 
months.  A non-compensable rating applies if the disease is 
manifested by obstructive symptomatology, with or without 
stricture disease, requiring dilatation once to twice a year.  
38 C.F.R. §§ 4.115a, 4.115b.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
1998.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson, 12 Vet. App. at 119.

The evidence shows that the benign prostatic hypertrophy is 
manifested by urinary frequency of every three hours during 
the day and nocturia times one, with no evidence of urinary 
leakage or obstructive symptomatology.  The veteran denied 
experiencing hesitancy, a decrease in stream, dysuria, or 
incontinence.  The disorder is, therefore, properly rated 
based on urinary frequency.  

A disability rating in excess of 10 percent is applicable if 
the disorder is manifested by a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  Because the criteria for the 20 percent 
rating have not been met since the initiation of the 
veteran's claim for service connection, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for benign prostatic hypertrophy.


II.  Bilateral Hearing Loss

VA treatment records indicate that the veteran received 
ongoing treatment for bilateral hearing loss since 1986, 
including the issuance of multiple hearing aids.  A VA 
audiology examination that was performed in August 1994 
revealed average puretone thresholds of 65 decibels in both 
ears at 1,000, 2,000, 3,000, and 4,000 Hertz, with speech 
discrimination ability of 96 percent in the right ear and 
92 percent in the left ear.

Audiology testing in April 1998 showed average puretone 
thresholds of 64 decibels in each ear, with speech 
discrimination ability of 76 percent in the right ear and 
88 percent in the left ear.  

A VA audiology examination was performed in October 1998, 
resulting in an average puretone threshold at the relevant 
Hertz levels in the right ear of 66 decibels, with speech 
discrimination ability of 96 percent, and in the left ear of 
63 decibels, with speech discrimination ability of 
98 percent.  The examiner found that the test results were 
indicative of moderate to severe sensorineural hearing loss 
in both ears.

During an October 1998 VA otolaryngology examination the 
veteran reported having worn hearing aids since 1978, but 
that even with the hearing aids he had problems hearing in a 
large group or in the presence of background noise.  The 
physical examination revealed that he was wearing external 
hearing aids.  The tympanic membranes were very heavily 
thickened, scarred, and opacified.

A VA audiology examination was performed again in February 
1999, which showed average puretone thresholds at the 
relevant Hertz levels in the right ear of 66 decibels.  The 
average puretone threshold in the left ear was 63 decibels.  
Speech recognition in both ears was 94 percent.  The examiner 
provided a diagnosis of moderate to severe sensorineural 
hearing loss.

The medical evidence shows that the puretone threshold was 
55 decibels or above at 1000, 2000, 3000, and 4000 Hertz in 
all testing performed during and subsequent to April 1998.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  Subsequent to 
the denial of a compensable disability rating in November 
1998, the section of the rating schedule pertaining to the 
evaluation of hearing loss was revised effective June 10, 
1999.  Schedule for Rating Disabilities; Diseases of the Ear 
and Other Sense Organs, 
64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. § 4.85-
4.87).  Because the veteran's appeal was filed prior to the 
change in the regulations, he is entitled to the application 
of the version more favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

The original version of the rating schedule indicated that 
evaluations of bilateral defective hearing ranged from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule established 
11 auditory hearing acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).  

The revised rating schedule also establishes 11 auditory 
hearing acuity levels based on average puretone thresholds 
and speech discrimination that are essentially identical to 
those in effect prior to June 1999.  In addition, however, 
the revised rating schedule provides that when the puretone 
threshold at each of the four specified frequencies 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. §§ 4.85, 4.86 (1999).

The veteran has not been provided the revised rating schedule 
in a supplemental statement of the case, nor has the RO 
apparently considered the revised rating criteria in 
evaluating the veteran's hearing loss.  Because the 
application of the revised criteria results in a higher 
disability rating, however, the Board finds that it can 
consider the revised regulations in evaluating the bilateral 
hearing loss without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).  The Board also finds that for 
that reason the revised rating criteria are more favorable to 
the veteran.  VAOPGCPREC 3-2000.

Audiology testing in April 1998 showed average puretone 
thresholds of 64 decibels in each ear, with speech 
discrimination ability of 76 percent in the right ear and 
88 percent in the left ear.  Although subsequent testing 
showed higher speech discrimination ability, the Board is 
relying on the April 1998 testing because those test results 
support a higher rating.  Powell v. West, 13 Vet. App. 31 
(1999) (although the present level of disability is the issue 
to be decided, the most recent examination is not always 
controlling).

Under the original rating criteria, a 10 percent rating is 
assigned for bilateral defective hearing where the puretone 
threshold average in one ear is 64 decibels, with speech 
recognition ability of 76 percent correct (Level IV), and in 
the other ear the puretone threshold average is 64 decibels, 
with speech recognition ability of 88 percent correct (Level 
III).  38 C.F.R. § 4.87, Tables VI and VII, Diagnostic Code 
6101.  The Board finds, therefore, that the criteria for a 
10 percent rating for bilateral hearing loss have been met 
for the period prior to June 10, 1999.

Under the revised rating criteria, if the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz are all 55 decibels or 
more, which exists in this case, the rating is to be 
determined based on the application of Table VI or Table VIa, 
whichever results in the higher rating.  In accordance with 
Table VIa, puretone averages of 64 decibels are indicative of 
Level V for both ears.  Level V hearing in both ears under 
the new criteria equates to a 20 percent disability 
evaluation.  38 C.F.R. § 4.85, Tables VIa and VII, 4.86 
(1999).  The Board finds, therefore, that effective June 10, 
1999, the criteria for a 20 percent rating for bilateral 
hearing loss have been met.  VAOPGCPREC 3-2000.


III.  Hemorrhoids

A February 1998 private treatment record indicates that the 
veteran received treatment for a one-week history of bleeding 
hemorrhoids.  The physical examination showed an external and 
internal hemorrhoid with a polyp-like growth on the tip, 
which had bled recently but appeared to be benign.  

A VA genitourinary examination was performed in February 
1999, during which the veteran denied any problem with 
sphincter control but reported having occasional fecal 
leakage.  He did not wear a pad.  He reported having had some 
bleeding manifested by a small amount of blood on toilet 
tissue, but denied any episodes of thrombosis.  Current 
treatment consisted of occasional use of over the counter 
medication.  The physical examination revealed normal 
sphincter tone with no evidence of external hemorrhoids, 
sentinel tags, fissures, or palpable masses.  There was 
evidence of internal hemorrhoids, but no evidence of 
bleeding.  The diagnosis was symptomatic internal 
hemorrhoids.

Diagnostic Code 7336 for external or internal hemorrhoids 
provides a 20 percent rating if the disorder is manifested by 
persistent bleeding with secondary anemia, or with fissures.  
A 10 percent rating applies if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The disorder is non-
compensable if mild.  38 C.F.R. § 4.114.

The medical evidence shows that although the veteran has 
symptomatic internal hemorrhoids with occasional bleeding, 
the examiner did not find that the hemorrhoids are large, 
thrombotic, irreducible with excessive redundant tissue, or 
evidencing frequent recurrences.  There is no indication that 
the hemorrhoids have resulted in any anemia.  The Board 
finds, therefore, that the criteria for a compensable rating 
have not been met, and that the preponderance of the evidence 
is against the claim of entitlement to a compensable rating 
for hemorrhoids.  


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for benign prostatic hypertrophy is 
denied.

A 10 percent disability rating for bilateral hearing loss is 
granted for the period prior to June 10, 1999, subject to the 
laws and regulations governing the payment of monetary 
benefits.  A 20 percent disability rating is granted 
effective June 10, 1999, subject to the laws and regulations 
governing the payment of monetary benefits.  

The claim of entitlement to a compensable disability rating 
for hemorrhoids is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

